
	
		I
		112th CONGRESS
		1st Session
		H. R. 962
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Mr. Schweikert
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To rescind certain unobligated discretionary
		  appropriations and require that such funds be used for Federal budget deficit
		  reduction.
	
	
		1.Short titleThis Act may be cited as the
			 The Forgotten Funds Act.
		2.Rescission of
			 unobligated funds
			(a)Rescission of
			 unobligated fundsThe
			 unobligated balances of the discretionary appropriations that were made
			 available in fiscal years 2008 and earlier are rescinded.
			(b)Use for deficit
			 reductionThe amounts rescinded under
			 subsection (a) shall be deposited in the
			 general fund of the Treasury and used for Federal budget deficit reduction.
			
